Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyer-son, J.), rendered June 13, 1984, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant in the present case expressly waived his right to appellate review of the denial of his pretrial motion to suppress, which would otherwise have been reviewable pursuant to CPL 710.70 (see, People v Williams, 36 NY2d 829, cert denied 423 US 873). The defendant also expressly waived his right to seek appellate review of his plea allocution. This issue would, in any event, be reviewable only in the interest of justice, since the record contains no indication that the defendant made a motion to vacate his plea prior to sentence, or otherwise raised this issue in the court of original instance (see, People v Pellegrino, 60 NY2d 636; People v Pascole, 48 NY2d 997; People v Bell, 47 NY2d 839). Thus, the only issue properly before this court concerns the alleged excessiveness of the sentence imposed (see, People v Thompson, 60 NY2d 513, 520), and we see no merit to the contention that the sentence was harsh and excessive. Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.